Calhoon, J,
delivered the opinion of the court.
We do not decide whether the service of process is valid, nor whether there was power in a municipality in Hinds county to tax appellant in view of code 1892, § 3336, providing that the payment of the tax to the auditor, etc., by a commercial agency ‘£ shall exempt the company or party carrying on such business from the payment of this tax in any county. ’ ’
The only remaining question, and the question we will decide, is whether the case made can support the j udgment by default taken. The policy of taxing the privilege of carrying on commercial agencies first appears in our legislation in code, 1892, § 3336, imposing an annual state tax of $300. This was repealed by Laws 1896, p. 54, sec. 13, and the repealing act has no saving clause. The declaration claims fifty per cent of the state tax for the years 1892 and 1893, levied by the city as a debt. The levy fell by the repeal. The United States and Ken*236tucky, Indiana, New York, North Carolina, and divers other states have a general law that any repeal, unless it so specially provides, shall have no effect on the situation as it was under the repealed law. Mississippi has no such statute, and so comes under a principle, nearly universal, that everything falls 'with the abrogated law not fully executed under it, except where contract rights have vested. Especially is this true in matters of taxation. Cooley, Taxation (2d ed.), p. 18, notes; 23 Am. & Eng. Ency. Law, 500b, note 5; Id., 502-507, note 3; Bryan's Administrator v. Harvey's Administrator, 11 Texas, 311; Blairdon v. Abel, 5 Iowa, 5; Gorley v. Sewell, 77 Ind., 316; Mount v. State, 6 Blackf., 25; McQuilkin v. Doe, 8 Blackf., 581; Hampton v. Com., 19 Pa., 334; Taxing District v. Loague, 129 U. S., 493; 9 Sup. Ct., 327, 32 L. ed., 780; Williamson v. State of New Jersey, 130 U. S., 189; 9 Sup. Ct., 453, 32 L. ed., 915. This last case distinctly holds that there is no element of private property in the right of a city to tax.
No element of contract can be predicated of this case. Mississippi is fully committed to the general doctrine stated in this opinion. French v. State, 53 Miss., 651; Adams v. Fragiacomo, 71 Miss., 417 (15 South., 798); Musgrove v. Railroad Co., 50 Miss., 677; Anding v. Levy, 57 Miss., 58 (34 Am. Rep., 435). The case does not support the judgment by default, and the court below does not seem to have had its attention called to this question.

Reversed and remanded.